Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The complaint fails to state a cause of action against the defendants in their representative capacity as executors. Where the claim sued upon did not exist at the death of the decedent and the obligation was not incurred by him, but by the executors, although growing out of matters connected with the administration of the estate, the action lies only against the executors personally. (Schutz v. Morette, 146 N. Y. 137.) Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.